Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149073                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149073
                                                                    COA: 310649
                                                                    Oakland CC: 2011-238930-FC
  RAHIM OMARKHAN LOCKRIDGE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the February 13, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether a judge’s determination of the appropriate sentencing guidelines
  range, MCL 777.1, et seq., establishes a “mandatory minimum sentence,” such that the
  facts used to score the offense variables must be admitted by the defendant or established
  beyond a reasonable doubt to the trier of fact, Alleyne v United States, 570 US __; 133 S
  Ct 2151; 186 L Ed 2d 314 (2013); and (2) whether the fact that a judge may depart
  downward from the sentencing guidelines range for “substantial and compelling”
  reasons, MCL 769.34(3), prevents the sentencing guidelines from being a “mandatory
  minimum” under Alleyne, see United States v Booker, 543 US 220; 125 S Ct 738; 160 L
  Ed 2d 621 (2005).

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 11, 2014
           p0604
                                                                               Clerk